Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the W&T Offshore, Inc. Amended and Restated Incentive Compensation Plan of our reports dated March 2, 2017, with respect to the consolidated financial statements of W&T Offshore, Inc. and the effectiveness of internal control over financial reporting of W&T Offshore, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2016, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP Houston, Texas
